Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 12, 14, 15, 17 – 20, and 23 – 25 are amended. 
Claims 26 – 30 are withdrawn.

Claims 1 – 25 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/28/2022 and 05/04/2022 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The amendment to the abstract of the disclosure is withdrawn in light of the amendments.

The rejection of claims 1 – 25, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

The objection to claim 18 is maintained. The claim is dependent on rejected claim 11. 

Response to Arguments
In light of applicant’s remarks, the provisional rejection of claims 1 – 25, under non-statutory double patenting, is maintained. 

Applicant's arguments filed 02/28/2022, regarding the rejection of claims 1 – 17 and 19 – 25, under 35 U.S.C. 103, have been fully considered but they are not persuasive.
Regarding claims 1, 11, and 20, claim 1 as representative, Applicant argues the prior art of record fails to disclose, teach, or reasonable suggest in combination the limitation: reconstructing a codeword based on "a set of bits, the data bits stored in the set of memory cells, and the parity bits stored in the set of memory cells, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits".
Specifically, Applicant argues: Shinbashi performs error correction on "the read data from the non-volatile memory 400," with no indication that the read data comprises a reconstructed codeword that is based on "the [stored] data bits . . . the [stored] parity bits . .. and a set of bits . .. [that] occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits."
The examiner disagrees. Shinbashi teaches: Error detection of read data (figure 6, element 340, 360). The read data (figure 6, element 309) is disclosed as “when the read command is received from the host computer 100, the memory controller 300 accesses the non-volatile memory 400 via the signal line 309, and reads out the encoded data.” (paragraph 0042). Paragraph 0042 additionally discloses: the memory controller 300 converts (i.e., decodes) the encoded data into original data before encoding. Under a broadest reasonable interpretation, one of ordinary skill in the art would recognize Shinbashi teaches read data is presented in the same data format as when the data was written. Specifically, Shinbashi does not teach manipulating the data format of write data. 
The Examiner asserts the KWON is relied upon to teach the disclosed data format of data bits, parity bits, placeholder bits. Data packet formats are well-known in the art and variations in field names and sizes are a well-known design choice in the art.

Applicant additionally argues the prior art of record fails to disclose, teach, or reasonable suggest in combination: "determining the inversion pattern used to invert the one or more packets of bits based at least in part on an error detected in the reconstructed codeword," as recited in claim 1.
Specifically, application argues: unit 360 "performs error detection and error correction of the [read side] inversion data," there is no indication that the unit 360, or any other component in Shinbashi, uses "an error detected in the reconstructed codeword" as a basis for "determining the inversion pattern used to invert the one or more packets of bits". The Examiner disagrees. 
Shinbashi teaches: The use of a selector (figure 6, element 321) to select between an inverted corrected read data or a corrected read data based on an error detected in the codeword (figure 6, element 322). As disclosed in figures 10a, 10b, 10c, under a broadest reasonable interpretation, one of ordinary skill in the art would recognize Shinbashi determines if the inversion pattern, inverting all bits or no inversion, was applied based on the error results received by figure 6, element 322. 

And in light of the arguments above the rejection of the claims is maintained. 

Double Patenting (OLD)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 25 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 2, 6 – 15, 17 – 24, and 27 – 30 are of copending Application No. 17/111,235. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 

Claim 1 of the application 16/940,766
Claim 1 of application 17/111,235
A method, comprising: 
A method, comprising: 
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
inverting one or more packets of bits of the codeword according to an inversion pattern to modify a ratio of logic values associated with the codeword; 
inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword; 
storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits; 
storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits; 
reconstructing the codeword to form a reconstructed codeword based at least in part a set of bits, on the data bits stored in the set of memory cells, and the parity bits stored in the set of memory cells, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and 
reconstructing the codeword based at least in part on the stored data bits, the stored parity bits, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and 
determining the inversion pattern used to invert the one or more packets of bits based at least in part on an error detected in the reconstructed codeword.
determining the one or more packets of bits that were inverted based at least in part on an error detected in the reconstructed codeword.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/111,235 is a direct recitation of the claimed subject matter of independent claim 1, of the current application 16/940,766. Specifically, claim 1, of the current application 16/940,766 discloses constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword. 

Claim 2 of the application 16/940,766
Claim 2 of application 17/111,235
Claim 3 of the application 16/940,766
Claim 6 of application 17/111,235
Claim 4 of the application 16/940,766
Claim 7 of application 17/111,235
Claim 5 of the application 16/940,766
Claim 8 of application 17/111,235
Claim 6 of the application 16/940,766
Claim 9 of application 17/111,235
Claim 7 of the application 16/940,766
Claim 10 of application 17/111,235
Claim 8 of the application 16/940,766
Claim 11 of application 17/111,235
Claim 9 of the application 16/940,766
Claim 12 of application 17/111,235
Claim 10 of the application 16/940,766
Claim 13 of application 17/111,235
Claim 11 of the application 16/940,766
Claim 14 of application 17/111,235
Claim 12 of the application 16/940,766
Claim 15 of application 17/111,235
Claim 13 of the application 16/940,766
Claim 17 of application 17/111,235
Claim 14 of the application 16/940,766
Claim 18 of application 17/111,235
Claim 15 of the application 16/940,766
Claim 19 of application 17/111,235
Claim 16 of the application 16/940,766
Claim 20 of application 17/111,235
Claim 17 of the application 16/940,766
Claim 21 of application 17/111,235
Claim 18 of the application 16/940,766
Claim 22 of application 17/111,235
Claim 19 of the application 16/940,766
Claim 23 of application 17/111,235
Claim 20 of the application 16/940,766
Claim 24 of application 17/111,235
Claim 21 of the application 16/940,766
Claim 27 of application 17/111,235
Claim 22 of the application 16/940,766
Claim 28 of application 17/111,235
Claim 23 of the application 16/940,766
Claim 29 of application 17/111,235
Claim 24 of the application 16/940,766
Claim 30 of application 17/111,235
Claim 25 of the application 16/940,766
Claim 31 of application 17/111,235


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 (NEW)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, and 20, claim 1 as representative, the limitation “determining the inversion pattern used to invert the one or more packets of bits based at least in part on an error detected in the reconstructed codeword.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be the order of operations in the claims. Specifically, how the an “inversion pattern” can be determined by a detected error in the codeword and used to create the codeword during an inverting process. 

Claim 17 recites the limitation "the stored data bits". There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the stored parity bits". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 and 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al., U.S. Publication 2011/0060965 (herein KWON), in view of Shinbashi et al., U.S. Publication 2017/0147433 (herein Shinbashi).

Regarding claim 1, KWON teaches: A method, comprising: constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword (figure 6, element 124); inverting one or more packets of bits of the codeword according to an inversion pattern to modify a ratio of logic values associated with the codeword (figure 7, element 360); storing a portion of the codeword in a set of memory cells, the portion of the codeword comprising the data bits and the parity bits and excluding the placeholder bits (figure 6, element 110). KWON does not explicitly teach: reconstructing the codeword to form a reconstructed codeword based at least in part on a set of bits, the data bits stored in the set of memory cells, the parity bits stored in the set of memory cells, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits; and determining the inversion pattern used to invert the one or more packets of bits based at least in part on an error detected in the reconstructed codeword.
Shinbashi teaches: reconstructing the codeword to form a reconstructed codeword based at least in part on a set of bits, the data bits stored in the set of memory cells, the parity bits stored in the set of memory cells, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits (figure 6, element 340, 321); and determining the inversion pattern used to invert the one or more packets of bits based at least in part on an error detected in the reconstructed codeword (figure 6, element 360; figure 10a, 10b, 10c).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of KWON: constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; inverting one or more packets of bits of the codeword to modify a ratio of logic values associated with the codeword; with the teaching of Shinbashi: reconstructing the codeword to form a reconstructed codeword based at least in part on a set of bits, the data bits stored in the set of memory cells, the parity bits stored in the set of memory cells, and a set of bits, wherein the set of bits occupy the plurality of positions in the reconstructed codeword previously occupied by the placeholder bits, for the purpose of in order to reduce the maximum power consumption (paragraph 0004). Codewords are well-known in the art (figure 6). Inverting bits for power management is a well-known design choice in the art (paragraph 0004). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 2, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: decoding the reconstructed codeword to detect the error; and inverting the one or more packets of bits after, and based at least in part on determining the inversion pattern used for inverting the one or more packets of bits.
Shinbashi teaches: decoding the reconstructed codeword to detect the error (figure 10a, 10b, 10c); and inverting the one or more packets of bits after, and based at least in part on determining the inversion pattern used for inverting the one or more packets of bits (figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 3, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein each bit of the placeholder bits is set to zero, at least before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero.
Shinbashi teaches: wherein each bit of the placeholder bits is set to zero, at least before the one or more packets of bits are inverted, and wherein each bit of the set of bits comprises a logic zero (figure 10b). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 4, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting, into a decoder, the set of bits from a voltage reference source permanently coupled with the decoder; and decoding, based at least in part on inputting the set of bits, the reconstructed codeword using the decoder, wherein the error is detected based at least in part on the decoding.
Shinbashi teaches: inputting, into a decoder, the set of bits from a voltage reference source permanently coupled with the decoder (figure 6); and decoding, based at least in part on inputting the set of bits, the reconstructed codeword using the decoder, wherein the error is detected based at least in part on the decoding (figure 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 5, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: reading, in response to a request for the data bits, the data bits and the parity bits from the set of memory cells; and inputting the  data bits and the  parity bits into the decoder, wherein the reconstructed codeword is decoded based at least in part on inputting the  data bits and the  parity bits.
Shinbashi teaches: reading, in response to a request for the data bits, the  data bits and the  parity bits from the set of memory cells (figure 6); and inputting the  data bits and the  parity bits into the decoder, wherein the reconstructed codeword is decoded based at least in part on inputting the  data bits and the  parity bits (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 6, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting the  data bits and the  parity bits into a decoder to decode the reconstructed codeword, wherein the decoder is configured with the set of bits as default logic values.
Shinbashi teaches: inputting the  data bits and the  parity bits into a decoder to decode the reconstructed codeword, wherein the decoder is configured with the set of bits as default logic values (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 7, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: determining that the error in the reconstructed codeword comprises an error in a bit, of the set of bits, that is associated with the inversion pattern.
Shinbashi teaches: determining that the error in the reconstructed codeword comprises an error in a bit, of the set of bits, that is associated with the inversion pattern (figure 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 8, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: the data bits in a second plurality of positions in the codeword and the parity bits in a third plurality of positions in the codeword, and wherein the reconstructed codeword comprises the  data bits in the second plurality of positions and the  parity bits in the third plurality of positions (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 9, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein inverting the one or more packets inverts a placeholder bit, the method further comprising: determining that a bit of the set of bits is associated with the placeholder bit and has a different logic value than the placeholder bit, wherein the error in the codeword is detected based at least in part on the determining that a bit of the set of bits is associated with the placeholder bit and has a different logic value than the placeholder bit..
Shinbashi teaches: wherein inverting the one or more packets inverts a placeholder bit, the method further comprising: determining that a bit of the set of bits is associated with the inverted placeholder bit and has a different logic value than the inverted placeholder bit, wherein the error in the codeword is detected based at least in part on the determining that a bit of the set of bits is associated with the placeholder bit and has a different logic value than the placeholder bit. (figure 6, figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 10, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein the bit associated with the placeholder bit occupies a position in the reconstructed codeword that was previously occupied by the placeholder bit.
Shinbashi teaches: wherein the bit associated with the placeholder bit occupies a position in the reconstructed codeword that was previously occupied by the placeholder bit (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 11, KWON teaches: A method, comprising: inverting a plurality of bits of a codeword according to an inversion pattern to modify a ratio of logic values associated with the codeword, the codeword comprising data bits, placeholder bits, and parity bits (figure 7, element 360); storing the codeword, excluding the placeholder bits, in a set of memory cells associated with the codeword (figure 6, element 110). KWON does not explicitly teach: decoding the data bits stored in the set of memory cells, the parity bits stored in the set of memory cells, and a set of bits in place of the placeholder bits; and determining the inversion pattern used to invert the plurality of bits based at least in part on an error detected in the set of bits during the decoding.
Shinbashi teaches: decoding the data bits stored in the set of memory cells, the parity bits stored in the set of memory cells, and a set of bits in place of the placeholder bits (figure 6, element 340, 321); and determining the inversion pattern used to invert the plurality of bits based at least in part on an error detected in the set of bits during the decoding (figure 6, element 360; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 12, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inverting the plurality of bits based at least in part on determining that the plurality of bits were inverted; and communicating the data bits to requesting device based at least in part on inverting the plurality of bits.
Shinbashi teaches: inverting the plurality of bits based at least in part on determining that the plurality of bits were inverted (figure 6; figure 10a, 10b, 10c); and communicating the data bits to requesting device based at least in part on inverting the plurality of bits (figure 6; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 13, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein a logic value of the placeholder bits before the plurality of bits are inverted matches a logic value of the set of bits.
Shinbashi teaches: wherein a logic value of the placeholder bits before the plurality of bits are inverted matches a logic value of the set of bits (figure 10b). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 14, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: communicating, to a decoder, the set of bits from a voltage reference permanently coupled with the decoder, wherein the decoding is based at least in part on communicating the set of bits to the decoder.
Shinbashi teaches: communicating, to a decoder, the set of bits from a voltage reference permanently coupled with the decoder, wherein the decoding is based at least in part on communicating the set of bits to the decoder (figure 6; figure 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 15, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: constructing the codeword, wherein the codeword comprises the data bits in a first set of positions, the placeholder bits in a second set of positions, and the parity bits in a third set of positions (figure 6). KWON does not explicitly teach: reconstructing the codeword for the decoding, wherein the reconstructed codeword comprises the  data bits in the first set of positions, the set of bits in the second set of positions, and the  parity bits in the third set of positions
Shinbashi teaches: reconstructing the codeword for the decoding, wherein the reconstructed codeword comprises the  data bits in the first set of positions, the set of bits in the second set of positions, and the  parity bits in the third set of positions (figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 16, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: the set of bits are associated with a one hot coding scheme, and wherein the plurality of bits is determined based at least in part on the one hot coding scheme and a location of the error in the set of bits.
Shinbashi teaches: the set of bits are associated with a one hot coding scheme, and wherein the plurality of bits is determined based at least in part on the one hot coding scheme and a location of the error in the set of bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 17, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: storing an extra set of bits in the set of memory cells associated with the codeword to further modify the ratio of logic values associated with the codeword; reading the extra set of bits from the set of memory cells along with the stored data bits and the stored parity bits; and excluding the  extra set of bits from the decoding.
Shinbashi teaches: storing an extra set of bits in the set of memory cells associated with the codeword to further modify the ratio of logic values associated with the codeword (figure 4); reading the extra set of bits from the set of memory cells along with the stored data bits and the stored parity bits (figure 6); and excluding the  extra set of bits from the decoding (figure 6, element 340). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 19, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: wherein the plurality of bits comprises bits that, if collectively inverted together, prevent a decoder from detecting the inversion.
Shinbashi teaches: wherein the plurality of bits comprises bits that, if collectively inverted together, prevent a decoder from detecting the inversion (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 20, KWON teaches: inverting, according to an inversion pattern, a set of bits of a codeword that comprises data bits, placeholder bits, and parity bits that are mapped to a plurality of packets, wherein the set of bits comprises bits that are mapped to one or more packets of the plurality of packets (figure 7, element 360); storing the codeword, minus the placeholder bits, in memory, wherein storing the codeword comprises storing the data bits and the parity bits (figure 6, element 110). KWON does not explicitly teach: inputting the data bits, the parity bits, and a second set of bits into a decoder, wherein each bit of the second set of bits is in place of a respective placeholder bit; and determining the inversion pattern used to invert the set of bits based at least in part on an error detected in the second set of bits input into the decoder.
Shinbashi teaches: inputting the data bits, the parity bits, and a second set of bits into a decoder, wherein each bit of the second set of bits is in place of a respective placeholder bit (figure 6, element 340, 321); and determining the inversion pattern used to invert the set of bits based at least in part on an error detected in the second set of bits input into the decoder (figure 6, element 360; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 21, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: inputting the placeholder bits as logic zeros into an encoder to generate the codeword; and inputting the second set of bits as logic zeros into the decoder.
Shinbashi teaches: inputting the placeholder bits as logic zeros into an encoder to generate the codeword; and inputting the second set of bits as logic zeros into the decoder (figure 6; figure 10a, 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 22, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: discarding the placeholder bits after inverting the set of bits.
Shinbashi teaches: discarding the placeholder bits after inverting the set of bits (figure 6, element 321). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 23, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: interpreting the second set of bits as balancing information bits that indicate respective inversion patterns for the codeword, wherein the set of bits is associated with the inversion pattern, and wherein the inversion pattern is indicated by a location of the error in the second set of bits.
Shinbashi teaches: interpreting the second set of bits as balancing information bits that indicate respective inversion patterns for the codeword, wherein the set of bits is associated with the inversion pattern, and wherein the inversion pattern is indicated by a location of the error in the second set of bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 24, KWON and Shinbashi teach the limitation of the parent claim. KWON additionally teaches: arranging the data bits in a first set of positions of the codeword, the placeholder bits in a second set of positions of the codeword, and the parity bits in a third set of positions of the codeword (figure 6). KWON does not explicitly teach: arranging the data bits from the memory, the parity bits from the memory, and the second set of bits to be input into the decoder, wherein data bits from the memory are arranged in the first set of positions, the second set of bits are arranged in the second set of positions, and the parity bits from the memory are arranged in the third set of positions.
Shinbashi teaches: arranging the data bits from the memory, the parity bits from the memory, and the second set of bits to be input into the decoder, wherein data bits from the memory from the memory are arranged in the first set of positions, the second set of bits are arranged in the second set of positions, and the parity bits from the memory are arranged in the third set of positions (figure 6). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claim 25, KWON and Shinbashi teach the limitation of the parent claim. KWON does not explicitly teach: the placeholder bits and the second set of bits have logic values that are not based on the data bits.
Shinbashi teaches: the placeholder bits and the second set of bits have logic values that are not based on the data bits (figure 10b, 10c). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Parthasarathy; 		US 20190253080 A1
Fackenthal; Richard E.	US 20200059252 A1
Namekata; Minoru et al.	US 5835541 A
Kern; Thomas et al.		US 9582354 B2
constructing a codeword comprised of data bits, placeholder bits, and parity bits, wherein the placeholder bits occupy a plurality of positions in the codeword; 
inverting one or more packets of bits of the codeword according to an inversion pattern to modify a ratio of logic values associated with the codeword;

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111